                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SIMPSON STRONG-TIE COMPANY,                        Case No. 3:18-cv-01188-WHO
                                         INC,
                                   8                    Plaintiff,                          CLAIM CONSTRUCTION ORDER
                                   9             v.                                         Re: Dkt. No. 71
                                  10
                                         OZ-POST INTERNATIONAL, LLC,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                                                               INTRODUCTION
                                  14
                                              This case involves a patent dispute between competitors Simpson Strong-Tie Company,
                                  15
                                       Inc. (“Simpson”) and Oz-Post International LLC dba OZCO Building Products (“OZCO”), both of
                                  16
                                       which design and manufacture connectors and anchors for the construction industry. The parties
                                  17
                                       have asked me to construe terms from one of the two OZCO patents Simpson’s products allegedly
                                  18
                                       infringe. Based on the parties’ briefing and the March 13, 2019 hearing, I will construe the terms
                                  19
                                       as set forth below.
                                  20
                                                                                BACKGROUND
                                  21
                                              The United States Patent and Trademark Office issued United States Design Patent
                                  22
                                       Number D798,701 (“the ’701 Patent”) on October 3, 2017 and United States Patent Number
                                  23
                                       9,957,998 (“the ’998 Patent”) on May 1, 2018. The patents protect the design and the utility of
                                  24
                                       OZCO’s washer and screw. Answer to Second Amended Complaint [Dkt. No. 53] ¶ 49. The
                                  25
                                       parties do not request construction of the ’701 Patent.
                                  26
                                              The ’998 Patent aims to simulate antique architectural hardware (like rivet, nail, and pin or
                                  27
                                       nut, bolt, and washer connectors) with mounting hardware that is both easier to install and more
                                  28
                                   1   cost effective. See ’998 Patent, Storm Decl. Ex. A [Dkt. No. 74-2]1:30–31, 53–56. The

                                   2   specification notes as one feature that “the user is not limited in selection of the mounting device,”

                                   3   but rather the apparatus is compatible with mounting hardware of different lengths, sizes, and

                                   4   grades. ’998 Patent at 5:16–18. Of the eight claims in the ’998 Patent, only claim 1 is an

                                   5   independent claim. OZCO alleges infringement of claims 1–5 and 7.

                                   6                                            LEGAL STANDARD

                                   7           Claim construction is a matter of law. See Markman v. Westview Instruments, Inc., 517

                                   8   U.S. 370, 372 (1996); Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

                                   9   “Generally, a claim term is given its ordinary and customary meaning—the meaning that a term

                                  10   would have to a person of ordinary skill in the art in question at the time of the invention.”

                                  11   Howmedica Osteonics Corp. v. Zimmer, Inc., 822 F.3d 1312, 1320 (Fed. Cir. 2016) (internal

                                  12   quotation marks and citation omitted). In determining the proper construction of a claim, a court
Northern District of California
 United States District Court




                                  13   begins with the intrinsic evidence of record, consisting of the claim language, the patent

                                  14   specification, and, if in evidence, the prosecution history. Phillips v. AWH Corp., 415 F.3d 1303,

                                  15   1313 (Fed. Cir. 2005); see also Vitronics, 90 F.3d at 1582. “A claim term used in multiple claims

                                  16   should be construed consistently . . . .” Inverness Med. Switzerland GmbH v. Princeton

                                  17   Biomeditech Corp., 309 F.3d 1365, 1371 (Fed. Cir. 2002).

                                  18           “The appropriate starting point . . . is always with the language of the asserted claim itself.”

                                  19   Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998). “[T]he ordinary

                                  20   and customary meaning of a claim term is the meaning that the term would have to a person of

                                  21   ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date

                                  22   of the patent application.” Phillips, 415 F.3d at 1312. “There are only two exceptions to this

                                  23   general rule: 1) when a patentee sets out a definition and acts as his own lexicographer, or 2) when

                                  24   the patentee disavows the full scope of a claim term either in the specification or during

                                  25   prosecution.” Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012).

                                  26   Such redefinition or disavowal need not be express to be clear. Trustees of Columbia Univ. in City

                                  27   of New York v. Symantec Corp., 811 F.3d 1359, 1364 (Fed. Cir. 2016).

                                  28
                                                                                            2
                                   1          Like a person of ordinary skill in the art, courts read terms in the context of the claim and

                                   2   of the entire patent, including the specification. Phillips, 415 F.3d at 1313. The specification is

                                   3   “the single best guide to the meaning of a disputed term.” Vitronics, 90 F.3d at 1582. “The

                                   4   construction that stays true to the claim language and most naturally aligns with the patent’s

                                   5   description of the invention will be, in the end, the correct construction.” Renishaw PLC v.

                                   6   Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). The court may also consider

                                   7   the prosecution history of the patent, if in evidence. Markman, 52 F.3d at 980. The prosecution

                                   8   history may “inform the meaning of the claim language by demonstrating how the inventor

                                   9   understood the invention and whether the inventor limited the invention in the course of

                                  10   prosecution, making the claim scope narrower than it would otherwise be.” Phillips, 415 F.3d at

                                  11   1317 (citing Vitronics, 90 F.3d at 1582-83); see also Chimie v. PPG Indus., Inc., 402 F.3d 1371,

                                  12   1384 (Fed. Cir. 2005) (“The purpose of consulting the prosecution history in construing a claim is
Northern District of California
 United States District Court




                                  13   to exclude any interpretation that was disclaimed during prosecution.”) (internal quotations

                                  14   omitted).

                                  15          In most situations, analysis of this intrinsic evidence alone will resolve claim construction

                                  16   disputes, Vitronics, 90 F.3d at 1583; however, a court can further consult “trustworthy extrinsic

                                  17   evidence” to compare its construction to “widely held understandings in the pertinent technical

                                  18   field,” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1309 (Fed. Cir. 1999).

                                  19   Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

                                  20   including expert and inventor testimony, dictionaries, and learned treatises.” Markman, 52 F.3d at

                                  21   980. All extrinsic evidence should be evaluated in light of the intrinsic evidence, Phillips, 415

                                  22   F.3d at 1319, and courts should not rely on extrinsic evidence in claim construction to contradict

                                  23   the meaning of claims discernible from examination of the claims, the written description, and the

                                  24   prosecution history, Pitney Bowes, 182 F.3d at 1308 (citing Vitronics, 90 F.3d at 1583).

                                  25                                              DISCUSSION

                                  26   I.     AGREED CONSTRUCTIONS
                                  27          Between their briefs and discussions during the claim construction hearing, the parties

                                  28   reached agreement on the following terms in the ’998 Patent.
                                                                                         3
                                                         Claim Term                                    Agreed Construction
                                   1
                                        “hexagonal shape” (claim 1)                       “shape with six sides”
                                   2
                                        “plurality” (claims 1, 2)                         “two or more”
                                   3
                                        “cap” (claims 1, 4)                               “a closed cover”
                                   4
                                        “disposed within” (claim 1)                       “situated entirely within”
                                   5

                                   6   II.    DISPUTED CONSTRUCTIONS
                                              The parties dispute the following terms. For many, OZCO argues that no construction is
                                   7
                                       necessary while Simpson asserts that the parties dispute the scope of the term, making
                                   8
                                       construction as a matter of law necessary and appropriate.
                                   9

                                  10          A.     Separate Elements
                                        Terms              Simpson’s Proposal            OZCO’s Proposal           Court’s Ruling
                                  11    “cap,” “screw,”    The “cap,” “screw,”           Not appropriate for       The “cap,” “screw,”
                                        and “washer/nut    and “washer/nut               resolution at claim       and “washer/nut
                                  12    member”            member” are separate          construction and/or no    member” are separate
Northern District of California
 United States District Court




                                                           elements                      separateness              elements
                                  13
                                                                                         requirement
                                  14          Simpson argues that I should construe the “cap,” “screw,” and “washer/nut member” as
                                  15   separate elements of claim 1. OZCO first argues that Simpson is improperly using claim
                                  16   construction to “resolve a factual question about infringement.” OZCO Opening 11. Simpson
                                  17   counters that it asks me to “interpret the scope of the claims,” which is an appropriate task for
                                  18   claim construction. Simpson Response 12–13.
                                  19          The parties clearly disagree on the scope of these terms, which makes this a question of
                                  20   law that is appropriately resolved during claim construction. It is not the meaning of the words
                                  21   that determines whether a term needs to be construed; rather, it is whether there is an actual
                                  22   dispute over the scope of the term. “A determination that a claim term ‘needs no construction’ or
                                  23   has the ‘plain and ordinary meaning’ may be inadequate when a term has more than one ‘ordinary’
                                  24   meaning or when reliance on a term’s ‘ordinary’ meaning does not resolve the parties’ dispute.”
                                  25   O2 Micro Int'l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1361 (Fed. Cir. 2008). “When
                                  26   the parties present a fundamental dispute regarding the scope of a claim term, it is the court’s duty
                                  27   to resolve it.” Id.; see also Eon CorpIP Holdings v. Aruba Networks, 62 F. Supp. 3d 942, 953
                                  28
                                                                                         4
                                   1   (N.D. Cal. 2014) (Tigar, J.) (noting the court’s “obligation to establish the legal scope of the

                                   2   claim” although some proposals did not “fit precisely as ‘constructions’ of the claim term”).

                                   3          Addressing the substance of Simpson’s proposal, OZCO argues that it inappropriately

                                   4   imposes a requirement that is not found in the claim language, and nowhere does the specification

                                   5   disavow the scope of the claim language. OZCO Opening 9–11. Simpson counters that the

                                   6   claims list the elements separately and that “[t]he patent specification repeatedly, consistently, and

                                   7   exclusively discusses these elements as separate structures that perform different functions.”

                                   8   Simpson Response 15. At the claim construction hearing, Simpson clarified that it does not seek a

                                   9   construction that “cap,” “screw,” and “washer/nut member” are necessarily physically distinct but

                                  10   that the claims recite them as separate elements, each of which must be found in any allegedly

                                  11   infringing device.

                                  12          “Where a claim lists elements separately, the clear implication of the claim language is that
Northern District of California
 United States District Court




                                  13   those elements are distinct components of the patented invention.” Becton, Dickinson & Co. v.

                                  14   Tyco Healthcare Grp., 616 F.3d 1249, 1254 (Fed. Cir. 2010) (internal quotation marks and

                                  15   formatting omitted). Where elements are listed separately, courts construe them as distinct

                                  16   components unless the claim language itself suggests otherwise. See id. at 1254–55 (affirming

                                  17   separateness of elements listed separately where the “unequivocal language” of the claim required

                                  18   separate structures); Gaus v. Conair Corp., 363 F.3d 1284, 1288–89 (Fed. Cir. 2004) (affirming

                                  19   separateness requirement where the “clear implication of the claim language” was that the

                                  20   components were distinct); Regents of Univ. of Minnesota v. AGA Med. Corp., 717 F.3d 929, 935

                                  21   (Fed. Cir. 2013) (affirming separateness where the language described “first” and “second” disks

                                  22   that were joined); Engel Indus., Inc. v. Lockformer Co., 96 F.3d 1398, 1404–05 (Fed. Cir. 1996)

                                  23   (affirming separateness of two portions because where one was “‘also provided,’ they logically

                                  24   [could not] be one and the same”). “In the absence of any evidence to the contrary, we must

                                  25   presume that the use of these different terms in the claims connotes different meanings.” CAE

                                  26   Screenplates Inc. v. Heinrich Fiedler GmbH & Co. KG, 224 F.3d 1308, 1317 (Fed. Cir. 2000).

                                  27          Here, the claim language, the claim structure, and the specification all support a

                                  28   construction that the cap, screw, and washer/nut member are separate components of the ’998
                                                                                         5
                                   1   Patent. Claim 1 lists two separate elements: (1) a washer/nut member and (2) a cap. Claims 1

                                   2   and 3 mention a screw, which is not claimed, and explain the relationship between the washer/nut

                                   3   member, cap, and screw. Importantly, Claim 7 describes the apparatus as “further comprising the

                                   4   screw,” which clearly confirms that the screw is distinct from the cap and washer/nut member.

                                   5   See Engel, 96 F.3d at 1404–05 (reaching the same conclusion where one portion was “also

                                   6   provided”). Because all the elements are listed separately, the implication is that they are distinct

                                   7   components of the ’998 Patent. See Becton, 616 F.3d at 1254.

                                   8          The specification confirms the separate elements limitation by exclusively discussing and

                                   9   representing the cap, screw, and washer/nut member separately. See, e.g., ’998 Patent Abstract

                                  10   (referencing separately the washer/nut member, the cap, and the head portion of the bolt); id. at

                                  11   5:26–38 (referencing separately the mounting device and the cap portion); id. at 5:12–16 (“The

                                  12   opening in the cylindrical member of the base portion is sized to permit reception of a head
Northern District of California
 United States District Court




                                  13   portion of the mounting device as well as receive the cap portion.”) (emphasis added). As

                                  14   Simpson points out, the specification touts the fact that the user can select any mounting device,

                                  15   which is so because the cap will cover a mismatched one. See id. at 5:16–17. Just one line could

                                  16   seem to suggest that the screw could function as the cap: “[t]he cap portion may comprise, for

                                  17   example, a steel set screw.” See ’998 Patent 5:7–8. But as OZCO acknowledged in its reply, a set

                                  18   or grub screw “does not have a head.” Reply 13. This single example provides for a headless

                                  19   screw and makes no reference to the head of another screw or any other type of mounting device,

                                  20   which reinforces the idea that the screw is a distinct component from the cap and washer/nut

                                  21   member. In other words, nothing in the specification casts doubt on the claim language, which

                                  22   unambiguously recites separate elements.1

                                  23          In opposing Simpson’s arguments, OZCO primarily asserts that the claim language does

                                  24

                                  25   1
                                         Although there is no need to rely on evidence outside of the claims and specifications, I further
                                  26   note that OZCO discussed the cap, screw, and washer/nut member as separate elements in its
                                       filings before PTAB. See Draper Decl. Ex. B [Dkt. No. 79-3] 4 (“[A] screw is received within the
                                  27   washer/nut member and is driven into wood or another material.”); id. (“The screw together with
                                       the washer/nut member creates the structurally sound connection, and the cap completes the bolted
                                  28   architectural hardware appearance.”); id. (noting that “the washer/nut member and the cap . . . are
                                       claimed in relationship to a screw.”).
                                                                                         6
                                   1   not support a requirement of physically separate components. See OZCO Opening 9–10; Skedco,

                                   2   Inc. v. Strategic Operations, Inc., 685 F. App’x 956, 959 (Fed. Cir. 2017) (overturning

                                   3   separateness requirement where separate structures were not necessary for “fluid

                                   4   communication”); Powell v. Home Depot U.S.A., 663 F.3d 1221, 1231–32 (Fed. Cir. 2011)

                                   5   (affirming that the structures did not need to be physically separate where such separateness was

                                   6   not necessitated by “in fluid communication” language and where the specifications suggested that

                                   7   one portion could perform two functions). But Simpson clarified at the hearing that it requests a

                                   8   construction that the cap, screw, and washer/nut member are separate elements, each of which

                                   9   must be found in an accused device for OZCO to prove direct infringement. With the full support

                                  10   of the intrinsic evidence, that is how I construe the terms.

                                  11         B.     “washer/nut member” (claims 1, 2)
                                        Term             Simpson’s Proposal      OZCO’s Proposal                 Court’s Ruling
                                  12
                                        “washer/nut      The phrase “a           “Hardware having an             The phrase “a
Northern District of California
 United States District Court




                                  13    member”          washer/nut member       appearance of a                 washer/nut member
                                                         comprising” is a        combined washer and             comprising” is a
                                  14                     preamble that is not    nut”                            preamble that is not
                                                         limiting                                                limiting
                                  15
                                                              The term “washer/nut
                                  16
                                                              member” adds no
                                  17                          additional limitations to
                                                              the following
                                  18                          limitations recited in
                                                              claim 1 after the
                                  19                          “washer/nut member
                                                              compromising”
                                  20
                                                              preamble:
                                  21
                                                              A plurality of outer
                                  22                          surfaces disposed in a
                                                              hexagonal shape; an
                                  23                          inner cylindrical surface
                                  24                          disposed radially
                                                              internal to the plurality
                                  25                          of outer surfaces; an
                                                              intermediate cylindrical
                                  26                          surface disposed
                                                              radially between the
                                  27                          plurality of outer
                                  28                          surfaces and the inner

                                                                                          7
                                                               cylindrical surface; and
                                   1                           an annular surface
                                   2                           disposed radially
                                                               between the inner
                                   3                           cylindrical surface and
                                                               the intermediate
                                   4                           cylindrical surface
                                   5
                                                               To the extent Patent
                                   6                           Owner asserts that the
                                                               term “washer/nut
                                   7                           member” adds
                                                               additional limitations,
                                   8                           the patent claims are
                                                               invalid based on
                                   9
                                                               indefiniteness
                                  10           OZCO argues that the phrase “a washer/nut member comprising” is not a preamble
                                  11   because “[a]n apparatus, comprising,” which comes before, is the preamble. OZCO Opening 12.
                                  12
Northern District of California




                                       Instead, I should construe the term and find that it limits the language following it. Simpson
 United States District Court




                                  13   counters that “[t]he term ‘washer/nut member’ merely gives a name to the recited indented
                                  14   elements that follow the preamble within the preamble” rather than creating additional limitations
                                  15   on them. Simpson Response 22.
                                  16           A preamble encompasses the introductory words of a claim. Corning Glass Works v.
                                  17   Sumitomo Elec. U.S.A., 868 F.2d 1251, 1257 (Fed. Cir. 1989). The preambles of the claims recite
                                  18   the invention as “comprising” the claim elements that follow. “In the parlance of patent law, the
                                  19   transition ‘comprising’ creates a presumption that the recited elements are only a part of the
                                  20   device, that the claim does not exclude additional, unrecited elements.” Crystal Semiconductor
                                  21   Corp. v. TriTech Microelectronics Int’l, 246 F.3d 1336, 1348 (Fed. Cir. 2001); see also Barnes &
                                  22   Noble, Inc. v. LSI Corp., No. C-11-2709 EMC, 2014 WL 1365422, at *23 (N.D. Cal. Apr. 7,
                                  23   2014) (“[W]hen used in the body of a claim, and not as a transition, the term ‘comprising’ should
                                  24   be interpreted according to the normal rules of claim interpretation.”).
                                  25           A preamble is generally not construed to limit the claim language that follows. See
                                  26   Summit 6, LLC v. Samsung Elecs., 802 F.3d 1283, 1292 (Fed. Cir. 2015). It may be limiting “if it
                                  27   recites essential structure or steps, or if it is necessary to give life, meaning, and vitality to the
                                  28
                                                                                            8
                                   1   claim.” Catalina Mktg. Int’l v. Coolsavings.com, 289 F.3d 801, 808 (Fed. Cir. 2002) (internal

                                   2   quotation marks and citation omitted). But a preamble is not limiting if it “merely states the

                                   3   purpose or intended use of an invention,” see Pacing Techs., LLC v. Garmin Int’l, 778 F.3d 1021,

                                   4   1023 (Fed. Cir. 2015) (internal quotation marks and citation omitted), or if it “is duplicative of the

                                   5   limitations in the body of the claim and merely provides context for the limitations,” see Summit 6,

                                   6   802 F.3d at 1292.

                                   7            OZCO has not persuaded me that the term “washer/nut member” is limiting.2 First, it

                                   8   would be inconsistent with the remainder of the claim language. Of the four tabbed descriptions

                                   9   that follow the term, none references a washer or anything washer-like; instead, claim 2 introduces

                                  10   the term “flange portion” for the first time. That claim reads, “The apparatus of claim 1 wherein

                                  11   the washer/nut member further comprises a flange portion disposed radially external to the

                                  12   plurality of outer surfaces.” Given that all the terms following washer/nut member discuss only
Northern District of California
 United States District Court




                                  13   the nut piece—confirmed by claim 2’s “further comprising” the washer piece—the term cannot be

                                  14   limiting. Instead, I construe it as a label that “merely provides context for the limitations” that

                                  15   follow it.3 See Summit 6, 802 F.3d at 1292.

                                  16            OZCO argues that if I construe “washer/nut member” in this way, I will essentially render

                                  17   the following four elements meaningless because they will no longer be understood in the context

                                  18   of the term. See OZCO Response 14. I disagree. My conclusion does not strike the language

                                  19   from the claim but rather finds that it is a label rather than an additional limitation. Even if I

                                  20   concluded that washer/nut member was limiting, I would not construe it the way OZCO proposes.

                                  21   “[H]ardware having an appearance of a combined washer and nut” would not aid a fact finder

                                  22   because it merely rephrases the plain and ordinary meaning of the term.4

                                  23

                                  24
                                       2
                                         A preamble (“[a]n apparatus, comprising”) followed by a preamble (“a washer/nut member
                                       comprising”) is an unusual but not unheard of structure. See Microprocessor Enhancement Corp.
                                  25   v. Texas Instruments Inc., 520 F.3d 1367, 1374 (Fed. Cir. 2008) (concluding that claims were not
                                       indefinite for mixing two types of subject matter because the language was instead a “preamble
                                  26   within a preamble” structure).

                                  27
                                       3
                                        In addition, OZCO does not assert that it relied on the language during its prosecution of the ’998
                                       Patent.
                                  28   4
                                           Simpson asserts that OZCO’s proposed construction would render the term indefinite because
                                                                                       9
                                                 C.      “annular surface” (claims 1, 3)
                                   1       Term                Simpson’s Proposal        OZCO’s Proposal          Court’s Ruling
                                   2       “annular surface”   “a ring-shaped surface No construction             “a ring-shaped surface
                                                               between two circles”5     necessary                between two circles”
                                   3
                                                 OZCO asserts that “annular surface” is easily understood by laypersons and that Simpson
                                   4
                                       “proposes replacing a generally understood term with unnecessary and confusing technical terms.”
                                   5
                                       OZCO Opening 20. Simpson asserts that OZCO is likely to challenge Simpson’s prior art
                                   6
                                       references on the basis of their annular surfaces. Simpson Response 32.
                                   7
                                                 I cannot agree with OZCO that “annular surface” is easily understood by a layperson. The
                                   8
                                       “annular surface” term appears three times in claim 1 and once in claim 3. The first time it
                                   9
                                       appears, the disputed term reads: “a washer/nut member comprising: . . . an annular surface
                                  10
                                       disposed radially between the inner cylindrical surface and the intermediate cylindrical surface.”
                                  11
                                       ’998 Patent 6:1:23, 31–33. I believe construction would aid the jury, and OZCO does not argue
                                  12
                                       that Simpson’s proposal differs from the way a person skilled in the arts would understand this
Northern District of California
 United States District Court




                                  13
                                       term or is otherwise inaccurate. Accordingly, I will adopt Simpson’s proposed construction.
                                  14
                                                  D.       “disposed radially . . .” (claims 1, 2)
                                  15       Term                  Simpson’s Proposal          OZCO’s Proposal      Court’s Ruling
                                           “disposed             “extending uniformly        No construction      “extending uniformly
                                  16       radially . . .”       from and perpendicular necessary                 from and perpendicular
                                                                 to the longitudinal axis                         to a straight line
                                  17
                                                                 of the washer/nut                                running through the
                                  18                             member . . .”6                                   center of the
                                                                                                                  washer/nut member”
                                  19

                                  20

                                  21   given that both washers and nuts come in so many different shapes and sizes, the term does not
                                       inform those skilled in the arts about the scope of the invention. Simpson Response 24–27. I do
                                  22   not address those arguments here because I adopt Simpson’s proposal.

                                  23
                                       5
                                        In its response, Simpson proposes the construction that it originally put forth in the parties’
                                       conversations prior to filing their joint chart: “[t]he space between two circles or circular
                                  24   cylinders, which may be concentric or eccentric.” Simpson Response 33. Simpson simplified the
                                       proposal in response to OZCO’s critique that it was too confusing. Id. I agree that the proposal is
                                  25   overly complicated.

                                  26
                                       6
                                        Simpson also proposes that “external to” be construed as “outside of” and “internal to” be
                                       construed as “within.” The Patent Local Rules instruct parties to identify terms “whose
                                  27   construction will be most significant to the resolution of the case up to a maximum of 10.” Patent
                                       L.R. 4-3(c). Listing each phrase with the term “disposed radially” increases the number of terms
                                  28   beyond 10. I decline to construe the additional terms for that reason and because their
                                       construction would not aid the jury.
                                                                                         10
                                   1          The parties dispute whether a jury could readily understand the term “disposed radially.”

                                   2   See OZCO Opening 21–23; Simpson Response 37–38. Simpson asserts that construction is

                                   3   needed to “explain the required relationships between the other recited elements of the claim.”

                                   4   Simpson Response 37. It further cites cases in which other courts have construed the term

                                   5   “radially” in a manner similar to the one it proposes. See Venetec Int’l v. Med. Device Grp., No.

                                   6   06CV83 (WMc), 2007 U.S. Dist. LEXIS 56770, at *9 (S.D. Cal. Aug. 3, 2007) (noting the prior

                                   7   construction of “radially extending member” to mean “[a] member extending in the direction of

                                   8   the radius, which is perpendicular to the longitudinal axis of the tubular body”); Regal Beloit Am.,

                                   9   Inc. v. Broad Ocean Motor LLC, No. 4:16-CV-00111, 2017 U.S. Dist. LEXIS 83582, at *41 (E.D.

                                  10   Mo. June 1, 2017) (construing “radially external” as “facing outward relative to the body of the

                                  11   housing and the ridge”).

                                  12          I agree with Simpson that construction of this term would aid the jury. OZCO did not raise
Northern District of California
 United States District Court




                                  13   any inconsistencies or inaccuracies with Simpson’s proposal in its briefing or at the hearing. In

                                  14   the tentative constructions I provided to the parties before the hearing, I proposed a simpler

                                  15   variation of Simpson’s construction: “extending uniformly from and perpendicular to a straight

                                  16   line running through the center of the washer/nut member.” Neither party addressed this term at

                                  17   the hearing or pointed out any inaccuracies in my proposal. Accordingly, I will construe this term

                                  18   in that way.

                                  19          E.      “flange portion” (claim 2)
                                        Term                 Simpson’s Proposal         OZCO’s Proposal            Court’s Ruling
                                  20
                                        “flange portion”     “a projecting edge that    No construction            “a projecting edge”
                                  21                         may but need not be        necessary
                                                             integral to the other                                 The flange portion
                                  22                         portions of the                                       may but need not be
                                                             washer/nut member”                                    combined with the
                                  23                                                                               washer/nut member
                                  24           The parties have two disputes over this term. First, Simpson proposes construing “flange
                                  25   portion” as “a projecting edge” whereas OZCO asserts that no construction is necessary and that
                                  26   Simpson’s proposal injects uncertainty. See OZCO Opening 18–19; Simpson response 29–30. In
                                  27   its reply, OZCO seems to concede the accuracy of Simpson’s proposed construction, writing,
                                  28   “OZCO agrees that a flange portion may be a projecting edge, but believes a better wording is
                                                                                        11
                                   1   ‘projecting portion.’” Reply 14. Because the parties generally agree on the term’s accuracy and

                                   2   because I believe it will aid the jury, I will adopt Simpson’s proposal.

                                   3              Second, OZCO asserts that it would be inappropriate to construe the flange portion as not

                                   4   necessarily being integral to the washer/nut member. According to OZCO, the washer/nut

                                   5   member has an appearance of a combined washer and nut because the flange portion is in fact

                                   6   integral. OZCO Opening 18–19; Reply 14–15. At the hearing, OZCO raised a further concern

                                   7   that the term “integral” is ambiguous and has required construction when used as a term in other

                                   8   patents. Simpson counters that no language in the claims mandates that the flange portion

                                   9   necessarily be integral, combined, or attached to the washer/nut member. Simpson Response 29–

                                  10   30. In fact, the flange portion is absent from the elements following washer/nut member in claim

                                  11   1 and instead only arises in claim 2. Id.

                                  12              Claim 2 reads, “The apparatus of claim 1 wherein the washer/nut member further
Northern District of California
 United States District Court




                                  13   comprises a flange portion disposed radially external to the plurality of outer surfaces.” As

                                  14   Simpson points out, the claim language itself “do[es] not specify anywhere that the flange is

                                  15   integral, or even that the ‘flange’ is fixed or attached to a six-sided component.” See Simpson

                                  16   Response 29.7 But OZCO calls attention to Figures 2, 3, 6, 8, and 11, which all show the flange

                                  17   portion connected to the washer/nut member. The specification further notes, “The hex nut may

                                  18   be welded to the washer with a concentric configuration.” ’998 Patent, 4:59–61. Only Figure 7

                                  19   shows the flange separated from the nut, and the specification clarifies that it represents an

                                  20   “exploded view.” See 4:44–46; Simpson Response 29–30.

                                  21              OZCO has not persuaded me that the claim language mandates that the flange portion be

                                  22   integral to, combined with, or attached to the washer/nut member. To resolve this dispute of scope

                                  23   without inserting the word integral, which could create ambiguity, I conclude that the flange

                                  24   portion may but need not be combined with the washer/nut member.

                                  25              F.     “screw” (claims 1, 3, 7)
                                           Term                Simpson’s Proposal         OZCO’s Proposal           Court’s Ruling
                                  26
                                  27   7
                                         Simpson points out that the claims themselves could have included the term “integral.” Simpson
                                  28   30; see Vanguard Prods. Corp. v. Parker Hannifin Corp., 234 F.3d 1370, 1372 (Fed. Cir. 2000)
                                       (construing the term “integral”).
                                                                                       12
                                           “screw”              “a fastener having        No construction            Plain and ordinary
                                   1                            external helical          necessary                  meaning
                                   2                            threads, intended
                                                                either to cut its own
                                   3                            thread or engage in a
                                                                threaded hole”
                                   4
                                                 OZCO argues that Simpson’s proposed construction “replac[es] a generally understood
                                   5
                                       term with unnecessary and confusing technical terms.” OZCO Opening 16. Simpson counters
                                   6
                                       that the dispute goes to the scope of the term, that its proposal simplifies the technical definition,
                                   7
                                       and that OZCO does not dispute its accuracy. Simpson Response 36. I am not convinced that this
                                   8
                                       dispute goes to the scope of the term,8 and Simpson’s proposal does nothing to provide clarity on
                                   9
                                       the meaning of a screw, which an ordinary person skilled in the arts and a layperson can both
                                  10
                                       understand. No construction is necessary; the plain and ordinary meaning controls.
                                  11
                                                 G.     “head portion” (claim 3)
                                  12       Term                Simpson’s Proposal         OZCO’s Proposal            Court’s Ruling
Northern District of California
 United States District Court




                                  13       “head portion”      “the portion of a screw    No construction            Plain and ordinary
                                                               used to apply torque to    necessary                  meaning
                                  14                           the screw”

                                  15             OZCO contends that this term does not require construction, whereas Simpson asserts that

                                  16   this question is again one of scope: the parties’ experts need guidance given the wide variety of

                                  17   screw shapes. Simpson Response 33–34. OZCO points out that Simpson’s proposed construction

                                  18   could cause even headless screws to have parts that classify as heads under this overly

                                  19   complicated definition of a generally understood term. OZCO Reply 13 (including an image from

                                  20   Simpson’s invalidity contentions).

                                  21             A jury is capable of understanding the term “head portion [of the screw].” Simpson’s

                                  22   proposed language unnecessarily adds complication. See X One, Inc. v. Uber Techs., No. 16-CV-

                                  23   06050-LHK, 2017 WL 3581184, at *11 (N.D. Cal. Aug. 18, 2017) (Koh, J.) (excluding a phrase

                                  24   because “it would be confusing and unhelpful to the jury”). Construction of this term is

                                  25   unnecessary; the plain and ordinary meaning controls.

                                  26
                                  27
                                       8
                                  28    Even if it arguably does, my constructions of other disputed terms in this Order should be
                                       sufficient to resolve the dispute.
                                                                                       13
                                               H.     “shaft portion” (claims 1, 3)
                                   1    Term                  Simpson’s Proposal       OZCO’s Proposal            Court’s Ruling
                                   2    “shaft portion”       “the cylindrical portion No construction            Plain and ordinary
                                                              of a screw along all or necessary                   meaning
                                   3                          part of which the
                                                              screw’s external
                                   4                          helical threads run”
                                   5          The dispute here mirrors the dispute for “head portion” and “screw.” OZCO asserts that no

                                   6   construction is necessary because this term is readily understandable. Simpson argues that this

                                   7   question is one of scope given the Patent Owner Preliminary Response (“POPR”) OZCO filed.

                                   8   Simpson Response 34–35. There, OZCO challenged one of Simpson’s prior art references by

                                   9   differentiating the flange portion and the shaft portion. Id. Again here, Simpson’s proposed

                                  10   construction adds complication to a term that can be readily understood by a jury.

                                  11          I.       “is configured to surround a shaft portion of a screw that contacts the annular
                                                       surface” (claim 1)
                                  12    Term                   Simpson’s Proposal     OZCO’s Proposal           Court’s Ruling
Northern District of California
 United States District Court




                                  13    “is configured to      “is configured to      No construction           “is configured to
                                        surround a shaft       surround a shaft       necessary                 surround a shaft
                                  14    portion of a screw portion of a screw,                                  portion of a screw,
                                        that contacts the      which screw contacts                             which screw contacts
                                  15    annular surface”       the annular surface”                             the annular surface”
                                  16          OZCO argues that no construction of this term is necessary and that Simpson’s proposal
                                  17   fails to add clarity. OZCO Opening 21. Simpson counters that it is not clear whether the clause
                                  18   “that contacts the annular surface” refers back to “shaft portion” or “screw.” Simpson Response
                                  19   31. Indeed, Simpson initially proposed that the claim be construed to add “which shaft portion
                                  20   contacts the annular surface” until OZCO clarified that it should instead be understood as referring
                                  21   back to “screw.” Simpson Response 31; see Draper Decl., Ex. F [Dkt. No. 79-7] 10 (Simpson’s
                                  22   preliminary proposed claim constructions).
                                  23          I agree with Simpson that as drafted, this term is not clear. Accordingly, construction will
                                  24   aid the jury. Because OZCO does not dispute the accuracy of Simpson’s proposal or offer an
                                  25   alternative, I will adopt Simpson’s construction.
                                  26
                                  27

                                  28
                                                                                           14
                                   1                                            CONCLUSION

                                   2          For the forgoing reasons, the terms are construed as follows:
                                                         Claim Term                                        Construction
                                   3
                                        “hexagonal shape”                                “shape with six sides”
                                   4    “plurality”                                      “two or more”
                                        “cap”                                            “a closed cover”
                                   5    “disposed within”                                “situated entirely within”
                                        “cap,” “screw,” and “washer/nut member”          The “cap,” “screw,” and “washer/nut
                                   6                                                     member” are separate elements
                                   7    “washer/nut member”                              The phrase “a washer/nut member
                                                                                         comprising” is a preamble that is not limiting
                                   8    “annular surface”                                “a ring-shaped surface between two circles”
                                        “disposed radially . . .”                        “extending uniformly from and perpendicular
                                   9                                                     to a straight line running through the center of
                                                                                         the washer/nut member”
                                  10
                                        “flange portion”                                 “a projecting edge”
                                  11
                                                                                           The flange portion may but need not be
                                  12                                                       combined with the washer/nut member
Northern District of California
 United States District Court




                                        “screw”                                            Plain and ordinary meaning
                                  13
                                        “head portion”                                     Plain and ordinary meaning
                                  14    “shaft portion”                                    Plain and ordinary meaning
                                        “is configured to surround a shaft portion of a    “is configured to surround a shaft portion of a
                                  15    screw that contacts the annular surface”           screw, which screw contacts the annular
                                                                                           surface”
                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Dated: March 26, 2019
                                  18
                                  19

                                  20                                                                 William H. Orrick
                                                                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          15
